DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/12/2019. It is noted, however, that applicant has not filed a certified copy of the 201910966776.1 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a marine support column structure with power generation function comprising: a driving shaft (5) is coaxially and fixedly connected at the other end of the column body (1), a sleeve pipe (6) is rotatably sleeved outside the driving shaft (5), and at least one second connecting rods (7) are distributed circumferentially and uniformly at an outer circumferential surface of the sleeve pipe (6) and disposed along a radial direction of the sleeve pipe (6); at least one third connecting rod (8) is movably connected at an outer end of each second connecting rod (7); at least one strip-shaped blades (9) are 
Claims 2-8 are considered allowable based on their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832